 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 1 of 10

NN BN NY NNN YB BP H. i be
ot tA FOR SF SF Ce WA AR SHES

Oo oo ~ A tra BF W LY

L

 

 

 

 

 

 

 

 

 

FILED LODGED
RECEIVED COPY
MICHAEL BAILEY ocT 29 2020
United States Attorney
CRAIG TH RUSSELL
GLERK US DISTRICT COURT
Assistant. U. s. Attorney ay EXSTRICT OF ARIZONA DEPUTY

 

United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300

Email: craig.russell@usdoj.gov
Attomeys for Plainti

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States America, . 20-CR-00253-TUC-JAS

Plaintiff, -
PLEA AGREEMENT
V5.

bor Track §5K3.1/

Jesus Guillermo Martinez-Salgado, overnment Savings §5K2.0)

Defendant.

 

 

 

The United States of America and the defendant agree to the following disposition
of this matter: ‘

1. The defendant agrees to plead guilty to Count One of the Indictment charging
the defendant with Conspiracy to Irmport Fentanyl, Heroin, Methamphetamine, and
Cocaine. The remaining count of the Indictment will be dismissed at the time of
sentencing. 2Z\~ (GS <I SMH

Elements of the Offense

2. The elements of the offense are as follows:

2. The defendant agreed with at least One other person to commit the
crimes of Importation of Fentanyl, Heroin, Methamphetamine, and Cocaine;

b. The defendant became a member of the conspiracy knowing that its

object. was Importation of Fentanyl, Heroin, Methamphetamine, and Cocaine, in violation

of 21 U.S.C. § 963, and intending to accomplish said object.

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 2 of 10

Om co NS HN A BF WY NH

 

As a sentencing factor, the government would be required to prove that the quantity
of fentanyl imported was 400 grams or more; that the quantity of heroin imported was 100
grams or more; that the quantity of methamphetamine imported was 50 grams or more of
methamphetamine, or 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine; and that the quantity of cocaine imported was 500 grams or
more.

; Maximum Penalties

3. The defendant understands that the maximum penalties for the offenses to
which he/she is pleading are a fine of $10,000,000.00, a term of life imprisonment with a
mandatory minimis term of ten (10) years, or both, and a term of between five (5) years
and lifetime supervised release. - ; | .

4. The defendant agrees to pay 4 fine unless the defendant establishes the
applicability of the exceptions contained in § 5E1.2(e).of the Sentencing Guidelines.

5. Pursuant to 18 U.S.C. § 3013, the defendant shall pay a special assessment

of $100.00 per felony count. The special assessment is due and payable at the time the

_ defendant enters the plea of guilty, and shall be-paid no later than the time of sentencing -

unless the defendant is indigent. If the defendant is indigent, the special assessment will :
be collected according to the provisions of Chapters 227 and 229 of Title 18, United States
Code. : :
Drug Conviction & Immigration Consequences

6. The defendant understands and acknowledges that pleading guilty may result
in the termination or denial of certain food stamp, social security, and other benefits for
defendant and the defendant’s immediate family pursuant-to'21 U.S.C. §§ 862 and 862a.

7. The defendant recognizes that: pleading guilty may have consequences with
respect to his/her immigration status if the defendant is a recently naturalized United States
citizen or is not a citizen of the United States. Under federal law, a broad range of crimes
are removable offenses, including the offense(s) to ‘which defendant is pleading guilty.

Although there may be exceptions, the defendant understands that the defendant’s guilty

~2-

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 3 of 10

oS co “YN BD UW fF WwW NS

mt
— ©

yoy MY NY YY NY NY NN VY NY KF Se Se Ee Ee ee
oI A wm BY Ye SG too wm HS RH Ot BR

—y
tN .

 

plea and-conviction for this offense make it practically inevitable and a virtual certainty :
that the defendant will be removed or deported from the United States. The defendant .
agrees that he/she has discussed this eventuality with his/her attorney. The defendant
nevertheless affirms that he/she wants to plead guilty regardless of any immigration
consequences that this plea entails, even if the consequence is the defendant’s automatic :
removal from the United States.
STIPULATIONS, TERMS AND AGREEMENTS
Agreements Regarding Sentencing

8. Guideline Calculations: Although the parties understand that the Guidelines
are only advisory and just one of the factors the Court will consider under 18 U.S.C.
§ 3553(a) in imposing a sentence, pursuant to Rule 11(c)(1)(C), Fed. R. Crim. P., the parties
stipulate and agree that the following guideline calculations are appropriate for the charge

_ for which the defendant is pleading guilty should the Court find that the defendant was an

average participant in the offense:

Base Offense Level 2D1.1(e)() 38
Importation of Methamphetamine 2D1.1(b)(5) +2
Safety Valve* 2D1.1(b)(18) -2/0
[18 U.S.C. §3553(0)]
Acceptance of Responsibility 3B1.1(a) & (6) -3
Early Disposition/Government Savings. 5K3.1/5K2.0 4
Total Adjusted Offense Level: 31/33

*Safety Valve: Pursuant to Fed. R. Crim. P. 11(c)(1)(B) and (C), the United States
and the defendant stipulate that the defendant shall receive a two-level reduction in the
guideline offense level if the defendant meets all five criteria required for the defendant’s
eligibility for the “safety valve” reduction pursuant to the United States Sentencing .
Guidelines §§ 2D1.1(b)(18) and 5C1.2(a). The government and the defendant agree and
stipulate that, for purposes of entering into this plea agreement, the defendant’s Base
Offense Level will be calculated on the basis that the controlled substances were 1.02

Be

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 4 of 10

SO co YQ A Tr B&B WY WH He

Mm NY NY YN NW ;
cow a GRO BSRBEGSEARAESBGHE AS

 

kilograms of cocaine, 3.06 kilograms of fentanyl, .66 kilograms of heroin, and 90.99
kilograms of a mixture or substance containing a detectable amount of methamphetamine. .
10. Sentericing Agreement if Defendant is Safety Valve Eligible: Pursuant to
US.S.G., § 5K3.1, and Fed. R. Crim. P., Rule 11(c)(1)(C), the government and the
defendant stipulate and agree that the following are the applicable guideline ranges for the
offense, if the defendant is eligible for “safety valve” as set forth above in paragraph 8:

108 to 135 months imprisonment if defendant’s Criminal History Category is I;

121 to 151 months imprisonment if defendant’s Criminal History Category is II;

135 to 168 months imprisonment if defendant’s Criminal History Category is 11;

a. The defendant may withdraw from. the plea agreement if he/she
receives a. sentence in excess of 168 months-imprisonment.

b. The defendant may not move for any adjustments in Chapters Two,
Three or Four of the Sentencing Guidelines or any “departures” from thé Sentencing
Guidelines. The defendant may argue for a mitigating role adjustment under U.S.5.G.
§ 3B1.2, and the government may argue against the adjustment. If the Court grants the
mitigating role adjustment, the government will not withdraw from the agreement if the
resulting sentence is below the stipulated range in this agreement.

c. The defendant may argue for a variance under 18 U.S.C. § 3553(a) in
support of a sentence request below the stipulated range in this agreement, and the
government may oppose the requested variance. The government, however, will not
withdraw from the agreement if the defendant argues for, and the Court grants, a variance
below the stipulated rarige in this agreement.

11. Sentencing Agreement if Defendant is Not Safety Valve Eligible: Pursuant |
to U.S.S.G., § 5K3.1, and Fed. R. Crim. P., Rule 11{c)(1}(C), the government and the
defendant stipulate and agree that the following are the applicable guideline ranges for the
offense, if the defendant is not eligible for sentencing under the provisions of paragraph 10 |
because the defendant has not met the eligibility requirements of “safety valve” {as

described abové in paragraph 8):

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 5 of 10

10 |,

12
13
i4

15

16

17

18
19
20
a1
22
23
24
25
26
27
28

 

135'to 168 months irhptisonment if defendant’s Criminal History Category is J;

151 to 188 months imprisonment if defendant’s Criminal History Category is I;

168 to 210 months imprisonment if defendant’s Criminal History Category is TH;

188 to 235 months imprisonment if defendant’s Criminal History Category is IV;

210 to 262 months imprisonment if defendant’s Criminal History Category is V;

235 to.293 months imprisonment if defendant’s-Criminal History Category is VI.

as The defendant may withdraw from the plea agreement if he/she
receives a sentence in excess of the stipulated ranges listed above. The government may
withdraw from the plea agreement if the Court sentences the defendant below the
mandatory minimum. term of imprisonment for this offense.

12, The defendant understands that if the defendant violates any of the conditions
of the defendant’s supervised release, the supervised release may be revoked, Upon such
revocation, notwithstanding any other provision of this agreement, the defendant may be
required to serve a term of imprisonment or the defendant’s sentence may otherwise be
altered.

13. ‘The defendant and the government agree that this agreement does not inany |
manner restrict the actions of the government in afiy other district or bind any other United ~
States Attorney’s Office.

14. The defendant understands and agtees to cooperate fully with the United
States Probation Office in providing (a) all criminal history information, i.e., all eriminal
convictions as defined under the Sentencing Guidelines; (b) all financial information, i,
present financial assets of liabilities that relate to the ability of the defendant to pay a fine
or restitution; (c) all history of drug abuse which would warrant a treatment condition as
part of sentericing; and (d) all history of mental illness or conditions which would warrant
a treatment condition as part of sentencing.

15, Ifthe Court, after reviewing this plea.agreement, concludes any provision is:

inappropriate, it may reject the plea agreement pursuant-to Rule 11(c)(5), Fed. R. Crim. P.,

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 6 of 10

Co © sI A UO Be WwW He

wm MN NM NM NH NH NM BBR Oe ee m
at aamek OR SE SF Oa QDaAaE DPE S

 

giving the defendant, in accordance with Rule 11(d)(2)(A), Fed. R. Crim. P., an opportunity
to withdraw defendant’s guilty plea. pO
Forfeiture

16. Nothing in this plea agreement shall be construed to protect the defendant
from civil forfeiture proceedings or prohibit the United States from proceeding with and/or
initiating an action for civil forfeiture. Further, this agreement does not preclude the United
States from instituting any civil proceedings as may be appropriate now or in the future.

Waiver of Defenses and Appeal Rights

17. Provided the defendant receives a sentence in accordance with this fast-track
plea agreement, the defendant waives (1) any and all motions, defenses, probable cause
determinations, and objections that the defendant could assert to the indictment or

information; and (2) any right to file an appeal, any collateral attack,.and any other writ or

motion that challenges the conviction, an order of restitution or forfeiture, the entry of

judgment against the defendant, or any aspect of the defendant's sentencing-including the
manner in which the sentence is determined, the determination whether defendant qualifies
for “safety valve” (U.S.S.G. § 5C1.2 and 18 ULS:C. § 3553(f), and any sentencing
guideline determinations. The defendant further waives: (1) any right to appeal the Court's
entry of judgment against defendant; (2) any right to appeal the imposition of sentence
upon defendant under Title 18, United States Code, Section 3742 (sentence appeals); (3)
any right to appeal the district court's refusal to grant a requested variance; (4) any right to
collateraily-attack defendant's conviction and sentence under Title 28, United States Code,
Section 2255, or any other collateral attack; and (5) any right to file a motion for
modification of sentence, including under Title 18, United States Code, Section 3582(c).
The defendant acknowledges that this waiver shall result in the dismissal.of any appeal or
collateral attack the defendant might file challenging his/her conviction or sentence in this
case, Jf the defendant files a notice of appeal or a habeas petition, notwithstanding this
agreement, defendant agrees that this case shall, upon motion of the government, be

remanded to the district court to determine whether defendant is in breach of this agreement

-6-

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 7 of 10

Nw MY HM NY WB KH BW HY eS eS —
ow anaarkwk OS 8 F&F Cwerianakht_ aba s

Oo OO AT A UW BR WwW WY

 

and, if'so, to permit the government to withdraw from the plea agreement. This waiver
shall not be construed to bar an otherwise-preserved claim of ineffective assistance of
counsel or of “prosecutorial misconduct” (as that term is defined by Section ILB of Ariz.
Ethics Op. 15-01 (2015)).

Reinstitution of Prosecution

18. Nothing in this agreement shall be construed to protect the defendant in any
way from prosecution for perjury, false declaration or false statement, or any other offense
committed by the defendant after the date of this agreement. In addition, if the defendant .
commits any criminal offense between the date of this agreement and the date of
sentencing, the government will have the right to withdraw from this agreement. Any
information, statements, documents and evidencé which the defendant provides to the
United States pursuant to this agreement may be used against the defendant in all such
proceedings.

If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
court in a later proceeding, the government will be free to prosecute the defendant for all
charges as to which it has knowledge, and any charges that were dismissed because of this
plea agreement will be automatically reinstated, In such event, the defendant waives any
objections, motions, or defenses based upon the Speedy Trial Act or the Sixth Amendment
to the Constitution as to the delay occasioned by the later proceédings. Defendarit agrees
that the stipulated sentencing ranges set forth under "Agreements Regarding Sentence" will
not be offered if prosecution is re-instituted. |

Plea Addendum
19. This written plea agreement, and any written addenda filed as attachments to

this plea agreement, contain all the terms and conditions of the plea. Any additional

agreements, if any such agreements exist, shall be recorded in a separate document and

may be filed with the Court under seal. Accordingly, additional agreements, if any, may

not be in the public record.

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 8 of 10

Oo Co HS DA UT F&F WY NH fF

wy ww NY NHN KH NH NH DO OR Re Rm ee ep es

 

WAIVER OF DEFENDANT’S RIGHTS AND FACTUAL BASIS”
Waiver of Rights

I have read each of the provisions of the entire plea agreement with the assistance
of counsel and understand its provisions. I have discussed the case and my constitutional
and other rights with my attorney. I understand that by entering my plea of guilty I will be
giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
compel the attendance of witnesses; to present evidence in my defense; to remain silent
and refuse to be a witness against myself by asserting my privilege against self-
incrimination; all with the assistance of counsel; to be presumed innocent until prover
guilty beyond a reasonable doubt; and to appeal.

I agree to enter my guilty plea a$ indicated above on the terms and conditions set
forth in this agreement. .

Ihave been advised by my attomey of the nature of the charge to which I am entering
my guilty plea. [ have been advised by my attorney of the nature and range of the possible
sentence, and that I will not be able to withdraw my guilty plea if I am dissatisfied with the
sentence the court imposes.

My guilty plea is not the result of force, threats, assurances or promises other than
the promises contained in this agreement. I agree to the provisions of this agreement as a
voluntary act on my part, rather than at the direction of or because of the recommendation
of any other person, and I agree to be bound according to its provisions. I agree that any
Sentencing Guidelines range referred to herein or discussed with my attorney is not binding
on the Court-and is merely an estimate.

I agree. that this written plea agreement contains all the terms and conditions of my
plea and that. promises made by anyone (including my attorney) that are not contained
within this written plea agreement are without force and effect and are null and void.

I am satisfied that my defense attorney has represented me in a competent manner.

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 9 of 10

Oo wo st OOH OH US OULU

ho oN ow NM ow
> ROR RRBBBHREBSESRARABDBEBRES

 

I am not now on or under the influence of any drug, medication, liquor, or other
intoxicant or depressant, which would impair my ability to fully understand the terms and
conditions of this pléa agreement.

Factual Basis and Relevant Conduct

I further agree that the following facts accurately describe my conduct in connection

with the offense to which I am pleading guilty and that if this matter were to proceed to

trial the government could prove the elements of the offense beyond a reasonable doubt:

From a time unknown until December 17, 2019, in the District of Arizona,
Jovany Alonso Robledo-Delgado, Jesus Guillermo Martinez-Salgado, and
other unknown individuals conspired to import controlled substances into the
United States by exploiting an underground sewage line that crosses the
United States/Mexico Border. This sewage line is-;commonly known as the
International Outfall Interceptor (IOT) and is located in Nogales, Arizona.

On. December 17, 2019, agents executed a search warrant at 754 N. Morley
Ave in Nogales, Arizona. Agents found a tunnel down to the IOI at that
location. Robledo-Delgado and Martinez-Salgado were present at the house
when agents executed the search warrant. Agents also found approximately
90.99 kilograms of methamphetamine,, 3.06 kilograms of fentanyl, 0.66
kilograms of heroin and 1.02 kilograms of cocaine at the house. These
narcotics had travelled through the IOI and had been retrieved by Robledo-
Delgado and Martinez-Salgado. Robledo-Delgado and Martinez-Salgado
both admitted they conspired with each other and other unknown individuals.
to smuggled narcotics from Mexico into the United States through the IOI.
They also admitted they were responsible for retrieving what they knew to
be controlled substances from the IOJ and delivering them to other
individuals in the United States.

ID Izo10 Vy wl Rerissiy_

Date Jésus Guillermo Martinez-Salgado
Defendant

 

 

 
 

Case 4:20-cr-00253-SHR-BGM Document 38 Filed 10/29/20 Page 10 of 10

ao nN DO NN FF WH NH K OD ODO BW WD HH BR WH VN HF @

Do oOo SI RH UW BR WB we

 

DEFENSE ATTORNEY'S APPROVAL
J have discussed this case and the plea agreement with my client in detail and have —
advised the defendant of all matters within the scope of Rule 11, Fed. R. Crim. P., the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea, including the defendant's waiver of the right to appeal. No assurances,
promises, or representations have been given to me or to the defendant by the government
or by any of its representatives which are not contained in this written agreement. I concur
in the entry of the plea as indicated above and on the terms and conditions set forth in this
agreement as in the best interests of my client. I agree to make a bona fide effort-to ensure
the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R. Crim.
P.

I translated or caused to be translated this agreement frorn English into Spanish to

the defendant on the) day of Nig phey 2049.0

pate: DET. Un Ww h\"

Ramuro Flores
Attorney for Defendant

 

GOVERNMENT'S APPROVAL
[have reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth are appropriate and are in the best interests of
justice.
MICHAEL BAILEY

United States Attomey
District of Arizona

{ Digitally signed by:

CRAIG ACRAIGRUSSELL
: i # Date; 2020.09.29
RUSSELL ,/brgz070002

CRAIG H. RUSSELL
Assistant U.S. Attorney

 

Date:

- 10+

 

 
